El Juez Asociado Se. Hebnánpez,
emitió la opinión del Tribunal.
Por escritura pública otorgada en Arrojo - con fecha 13 de Julio de 1900, por ante el Notario Don José Mariano Capó y Alvarez, constituyeron Don José Ma. Padilla y Delgado y Don José Brenes Larroche una socie-dad mercantil en comandita bajo la razón social “ J. M. Padilla y Oa.” con un capital social de 3.000 dollars, que los socios aportaron por iguales partes, consistente en pro-visiones, efectos, ganado, terreno, casa de madera y cuen-tas, cuya sociedad había de durar cuatro años, siendo gestor de la misma Padilla y Delgado y comanditario Don José Brenes Larroche, si bien respecto de éste se consignó en dicha escritura la cláusula siguiente:
“No obstante las atribuciones y responsabilidades legales del -co-manditario, es convenido que el Sr. Brenes Larrocbe se ocn-pará tam-bién de la administración'de la cas-a ó sociedad, ocupándose espe-cialmente de los negocios de fuera, ó sean cobros, operaciones de ganado, ladrillería y otros análogos, y todas las operaciones que rea-*380lice seván válidas cual si fuesen efectuadas por el gestor, y en casos de ausencia ó enfermedad del gestor podrá también dicho- coman-ditario autorizar la correspondencia de la casa con la firma social, y en atención á estas circunstancias 'es que se le «cuerda un 45 por 100 en los beneficios en lugar del 25 por 100 que como comandita-rio le corresponde.
En ocho ele Septiembre clel mismo año Don Guillermo Mac- Oormick y Hartman, como socio gestor de la mer- • cantil establecida en Arroyo bajo la razón social de A. Hartman y Ca., solicitó y obtuvo del' Juzgado' Municipal -de Ai-royo -embargo preventivo contra Don José María Padilla' para- el cobro de la suma de 1343 dollars y un centavo procedentes de pagarés firmados por Padilla y de un saldo de cuenta corriente aceptado por éste; y habiéndose practicado dicho embargo en la misma fecha, la Corte de distrito do Humaeao declaró no haber lugar á su ratificación y ordenó se alzara por auto de 28 del "citado Septiembre y de 3 de Octubre siguiente.
Del juicio promovido por A. Hartman y Ca. para el Cobro de la suma que bahía motivado el embargo desistió aquella Sociedad, y se la hubo por desistida por auto que dictó la Corte de Huinacao en 3 de Enero dé 1901.
En 23 de Noviembre de 1900 la misma sociedad A. Hartman y Ca., presentó ante el Juzgado Municipal de Arroyo 'denuncia criminal para que se procediera contra Don José Ma. Padilla por haberse éste alzado con todos sus bienes en perjuicio de sus acreedores,- é instruido el co-rrespondiente sumario, la parte denunciante represen-tada por el Letrado Don Rafael López Landrón formuló acusación contra Padilla' en diez de Marzo- dé 1901, sin que conste en 'autos cuál fuera el resultado definitivo de dicha causa, si bien aparece haberse alzado el embargo que con motivo de ella fué practicado - en bienes del acusado. , . ' .' .
La propia sociedad A." Hartman y .Ca., solicitó en 23 de .Diciembre de 1900 que fuera. declarado en quiebra *381Don José Ma. Padilla, ya por sí, ya también como único gestor de J. M. Padilla y Ca. y esa declaratoria la llizo la Corte de Distrito de Hmnacao por auto de 12 de 'Agos-to de 1901, nombrándose comisario de la quiebra á Don Manuel Pernández Suárez, y depositario á Don Ceferino Lagua, decretándose el arresto de Padilla, quien también debía ser notificado de que .quedaba incapacitado para la administración de sus bienes y para toda clase de con-tratos, tanto en nombre propio como en el" de la sociedad J. M. Padilla y Ca., y ordenándose á Padilla la inmedia-ta entrega, que tuvo, lugar, de los libros mercantiles, pa-peles y correspondencia concernientes á su tráfico per sonal y al de la mercantil J. M. Padilla y Ca.
No consta e.n autos cual sea el estado del expresado juicio universal de quiebra, si bien aparece que, .previo informe del comisario, do los síndicos y del Pisca! de la-Corte de Humacao, dicha Corte por auto de 12 de Enero de 1903 calificó la quiebra de Don José Ma. Padilla y de J. M. Padilla y Ca. como de primera clase, ó sea de insolvencia fortuita.
El Letrado representante de la sociedad' apelada afir-ma en su alegato escrito ante esta Corte Suprema que pendiente la tramitación del incidente de oposición á la quiebra, de conformidad con el dictámen del nuevo Fiscal de Humacao Don Luis del Campillo, se declaró incom-petente la Corte de Distrito ele aquélla ciudad para se-guir conociendo en el juicio de quiebra y sus incidentes,' por razón de la materia, previniendo á las partes que podrían seguir ejercitando sus derechos ante la Corte competente Federal; pero tal afirmación no aparece com-probada en el expediente.
Con anterioridad al auto ele declaratoria de • quiebra ó sea en 6 de Peinero de 1902, Don José Ma. Padilla, por acta notarial que otorgó en Arroyo como socio • gestor de la mercantil J. M. Padilla y Ca., hizo constar los-dos siguientes extremos:
*382“lo. — Que en el carácter con que comparece tiene intentada una Teclanración judicial contra la sociedad, también de esta plaza, A. Hartman y Ca., por importe de 6.700 dollars, como daños y perjuicios que estimó se le ocasionaban con la prosecución de ciertos asuntos judiciales que tenía la dicha sociedad A. Hartman y Ca., contra el dicente por derecho propio, y contra la sociedad de J. YT. Padilla y Ca.'que representa.
“20. — Y por cuanto la-referida reclamación de daños y perjuicios no tiene hoy razón de ser por haber terminado sus diferencias con la repetida sociedad A. Hart-man y Ca., de la manera más formal, -por la presente escritura declara y otorga que por su propio derecho, y como -tal gestor -de la s-ociedad J. M. Padilla y -Ca,, .se desiste y apar-ta en un todo de dicha reclamación de daños y perjuicios, que des-de este momento deja sin ningún valor ni efecto sucesivo. ”
Para obtener la nulidad de dicha acta notarial el Le-trado Don Juan Vías Ochoteco, en representación de Don José Brenes y Larroche, presentó demanda antte la Corte de Distrito de Humacao en diez de Julio de 1903, con súplica de (pie aquella declarara nula y fueran condena-dos A. Hartman y Ca., á indemnizarle la suma de 7.000 dollars en que se calculan los -perjuicios y daños que ha sufrido por culpa ó malicia de la referida sociedad, la cual debía ser condenada igualmente á consignar á dis-posición de los acreedores de la mercantil J. M. Padilla y Ca., la suma de 2.326 dollars 70 centavos á que ascien-de la totalidad de los créditos pendientes, con imposición de las costas á ios demandados Don José M. Padilla y A. Hartman Ca., á cuyo fin alegó la parte actora, entre otros hechos, el embargo ilegal practicado en bienes de la sociedad J. AL Padilla y Ca., el proceso criminal en que fue envuelto Padilla, y la declaratoria de quiebra de J. M. Padilla y Ca., de que se derivan los perjuicios y daños re-clamados, ciqya renuncia era nula, entré otras razones, por haber sido hecha con infracción de los artículos 878 y 879 del Código de Comercio.
No consta en el expediente lo que á dicha demanda contestaran los demandados, y sí la sentencia que des-*383pues de las pruebas practicadas dictó la Corte de Dis-trito de Humacao en 29 de Marzo del año próximo pasa-do, cuyo fundamentó de derecho y parte dispositiva se transcriben á continuación.
‘ ‘.Primer 'Considerando ¡ que e'l demandante ejercita una aceión personal de daños y perjuicios que alega fueron causados á la so-ciedad mercantil J. M. Padilla y Ca. de la que es socio comandi-tario. Segundo Considerando: que si los Sres. A. Hartman y Ca., damaudados, causaron con sus actos daños y perjuicios á la so-ciedad J. M. Padilla y Cía. sólo ésta tiene acción -para reclamar-los por medio de su representante legítimo, que no lo es el deman-dante Sr. Brenes Larroelie. Tercer Considerando: que si Don -José 'Ma. Padilla por otra parte en su carácter de socio gestor obligó á la sociedad J. 'M. P-adilla y Ca., con u.n tercero, la acción para recla-mar la nulidad del acto, por razón de baber sido declarada ante-riormente en quiebra la dicha sociedad y continuar en ese estado, es ajena al que demanda, por no ser éste >ei legal representante de la entidad quebrada. 'Cuarto Considerando: que si Don José Bre-nes y Larroclie cree lastimados sus .derechos, nacidos del contrato de sociedad mercantil que celebró con Don José Ma. Padilla, tiene su acción prosoe.io para ejercitarla en la forma procedente.
Vistos los artículos 878 del Cócligw Civil anterior; 1381, 134-1 y 1261 de la Ley de Enjuiciamiento Civil; 149 y 144 del Código de Comercio:
Fallamos que por falta de acción en el demandante debemos •absolver, y absolvemos, de esta demanda á los demandados con impo-sición de las costas al uc-tor Don José Brenes Carroche. ”
Contra osa sentencia interpuso la representación de la parte actora recurso de apelación que le fué admitido, y due pende de decisión ante esta Corte Suprema, des-pués de baber alegado los Letrados de Don José Brenes Larroclie y de la Sociedad A. Hartman y Oa. cuanto han estimado conducente á la defensa de sus respectivas pre-tensiones.
Los .fundamentos de derecho en que se basa el fallo recurrido son aceptables, y de tal valor legal que huelga entramen consideraciones sobre la existencia real y po-*384sitiva ele los daños y perjuicios que lian sido también-objeto del judicial debate, pues si esos daños y perjuicios fueron causados á la sociedad J. M. -Padilla y Ca., con motivo de actos que á ésta afectaron, carece de derecho el demandante para pretender que le sean abonados por la sociedad A. Hartman y Ca., daños-y perjuicios que en caso de existir serían abonables á la sociedad J. M. Padilla y Ca., y menos hay razón legal para justificar hi pretensión de que A. Hartman y Ca., consignen á dis-posición de los acreedores de J. M. Padilla y Ca. la suma de 2326 dollars con 70 centavos á que se alude en la de-manda.
Entendemos, pues, que la sentencia apelada está ajus-tada á derecho, }T en su consecuencia procede se confir-me. con las costas del recurso también á cargo del ape-lante Don José Brenes Barrocho.

Confirmada.

Jueces concurrentes: Sres Presidente Quiñones y Aso-ciados Ei güeras y MacLeary.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.